Title: From Abigail Smith Adams to Esther Black, 24 January 1813
From: Adams, Abigail Smith
To: Black, Esther



dear Friend
Quincy Janry 24th 1813

your Letter of December & gave me pleasure, and I wish I could in return Communicate the Same to you, but Since I wrote you last you have been calld to mourn with is —Dear Relatives the loss of a kind Husband and the affectionate parent of a Numerous family
from your long connection & intimacy with them, the Sudden Death of the Head of such a family must nearly afflict you— and
I hope you will not be a Sufferer in your own private and pecuniary affairs by the Death of both the executors of your late Husband it is much to be regreted that those for whom undertake the settlement of estates are frequently So dilatory in the adjustment of them to the Detriment frequently of the widow and the orphan. your distance & the Season I presume prevented your attendence at the funeral, altho your Sympathy with the afflicted was not the less sincere or pathetic.
our friends beloved in happier days
those dear companions of our ways
descend around us to the Tomb.
Soon very soon will my Neighbour Mrs Beals be consigned to the Silent Tomb. She now keeps her Chamber and her Bed chiefly—it would be no Surprize to me to hear that of her dissolution at any hour—here I remain still whilst my Neighbours and Friends are falling around me put far from me; and mine acquaintance into outer Darkness. may these repeated and daily admonitions teach me to apply my heart unto wisdom.
I thank you for your inquiries after my children. mrs Smith has been much troubled this winter with the Rhumatism, both in her Limbs and back, my last Letters Say that she was better. the col you See is chosen into Congress, & then I had rather he should be than, in the Feild. unless more Skill and experience reignd there—my Children in Russia,—are under the protection of Heaven I trust. wishes will not bring them Home—or they would long ago have been here, nor do I see by what way they could come—France at War With Russia—and America with England—our intercourse quite cut off—the only Consolation I had in their absence and distance was that of hearing frequently from them—
A Adams